On Motion for Rehearing.
CPIADICK, Chief Justice, and FANNING, Justice.
Appellees Davis, Turner & Caruthers have filed motion for rehearing asking that the trial court’s take-nothing judgment against them be affirmed in its entirety. That being the intention and result of the majority opinions herein, for clarification it is stated that the trial court’s take-nothing judgment as to Davis, Turner & Caruthers is affirmed in its entirety.
The motions for rehearing of appellant Pritchett and of appellee Highway Insurance Underwriters are respectfully overruled.
DAVIS, J., dissents.